FILED
                                                                          JANUARY 31, 2017
                                                                       In the Office of the Clerk of Court
                                                                     WA State Court of Appeals, Division III




II                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION THREE

     STATE OF WASHINGTON,                          )
                                                   )         No. 33551-8-111
I'                        Respondent,              )
I                                                  )

I'           V.                                    )
                                                   )

I    LOUIS HERNANDEZ-RIVERA,                       )
                                                   )
                                                             UNPUBLISHED OPINION

!
I
                          Appellant.               )
!
I            FEARING, C.J. -After Louis Hernandez-Rivera pied guilty to one count of
I
!    possession of a controlled substance, the trial court imposed a sentence of twelve months

II   of community custody. Hernandez-Rivera appeals the imposition of community custody

     on the ground that the trial court relied on improper statements in violation of the real

     facts doctrine. After Hernandez-Rivera filed his appeal, the Department of Corrections

     determined that he was ineligible for community custody. We thus dismiss the appeal as

     moot.

                                           PROCEDURE

             The State charged Louis Hernandez-Rivera with possession of Vicodin, a

     controlled substance. Hernandez-Rivera pied guilty to the charge. The parties agreed on
No. 33551-8-III
State v. Hernandez-Rivera


a portion of a sentence, but not on community custody. The trial court sentenced

Hernandez-Rivera to thirty-six days of jail, with credit for thirty-six days served. The

trial court also imposed twelve months of community custody.

       After Louis Hernandez-Rivera appealed, the Department of Corrections filed a

special supervision closure form with the supervision ineligibility box checked. That

section of the form read:

              ... The above cause has been screened and is not eligible for
       supervision by DOC. Therefore, DOC has closed supervision interest in
       this cause.

Clerk's Papers at 29.

                                 LAW AND ANALYSIS

       Louis Hernandez-Rivera only appeals that portion of his sentence that levies

community custody. Nevertheless, the Department of Corrections, despite the trial court

order, declines to impose community custody on Hernandez-Rivera. The Department of

Corrections holds this prerogative.

      A case is moot if a court can no longer provide effective relief. In re Cross, 99
Wash. 2d 373, 376-77, 662 P.2d 828 (1983). Since Louis Hernandez-Rivera will not suffer

community custody, we may not provide Hernandez-Rivera any practical relief.

                                      CONCLUSION

       We dismiss Louis Hernandez-Rivera's appeal as moot.


                                             2
No. 33551-8-III
State v. Hernandez-Rivera


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                         Fearing,   ci
WE CONCUR:




Lawrence-Berrey, J.




                                            3